                                                                          S       ' /




                    UNITED STATES DISTRICT COURT                              _ ...     ^
                      MIDDLE DISTRICT OF FLORIDA                              '       '* -^
                               TAMPA DIVISION                   ^    ;u        .. " r; - r


UNITED STATES OF AMERICA


      V.                                 CASE NO
                                                     .8;l9-Cf-W-V
                                                     18 U.S.C. § 1349
BROOKS THOMAS NESBITT



                                INFORMATION


      The United States Attorney charges:

                                 COUNT ONE
            (Conspiracy to Commit Wire Fraud -18 U.S.C.§ 1349)

                               A.     Introdnction


      At times material to this Information:

      1.       A "boiler room" was a type of illegitimate sales operation that

used high-pressure sales techniques, sophisticated mass-marketing, and

misrepresentations to defraud individuals into believing they were investing

money in regulated securities, financial products, stocks, and other

investments.


      2.       BROOKS THOMAS NESBITT("NESBITT")was a citizen of

Canada and a resident of Thailand who operated boiler rooms outside ofthe

United States and contracted with money launderers to move and conceal fraud

proceeds.
      3.     Mary Kathryn Marr("Marr") was a resident ofFlorida and a

contract money launderer for NESBITT. Marr worked with Michel Marc

Chateau ("Chateau")and others to open accounts at banks in the Middle

District of Florida, and elsewhere, and recruited others to do so for her.

      4.     Chateau was a resident of Florida who opened accounts at banks

in the Middle District of Florida, and elsewhere, and recruited others to do so

for him,including Douglas Edwin Casimiri("Douglas Casimiri").

      5.     Douglas Casimiri was a resident ofPinellas County, Florida, who

opened accounts at banks in the Middle District of Florida, and elsewhere, and

recruited others to do so for him.


      6.     Rose Marie Casimiri("Rose Casimiri") was a resident of

Hemando County, Florida, who was recruited by, and worked with, Douglas

Casimiri and Chateau to open accounts at banks in the Middle District of

Florida.


      7.     Albert Michael Rivere ("Rivere") was a resident of Florida who

was recruited by, and worked with, Marr and Chateau to open accounts at

banks in Florida.


      8.     The term "shell company" referred to a fictitious corporate entity

that existed only on paper and had no legitimate employees, physical presence

or business functions. A "shell company" was used as a vehicle to carry out
illicit activity, including financial transactions, while disguising the true nature

and origin ofthe activity.

      9.      The term "loading" referred to a tactic used by boiler room sales

agents to convince victims to send additional funds for a purported investment

opportunity, or related fees and expenses, in order to obtain the return or profit

that was initially promised.

       10.    The term "buffer" referred to a secondary bank account in the

United States that was used to transfer and conceal foreign victims' money,so

that banks would not see the victims' incoming wires being immediately wired

back out to accounts overseas. Instead, the transfer to the secondary account

would seem to merely be coming from another domestic account, which would

look less suspicious to the banks.

                               B.    The Conspiracy

       11.    Beginning on an unknown date, but at least as early as in or

around October 2014, and continuing through and including January 2019, in

the Middle District ofFlorida and elsewhere, the defendant,

                        BROOKS THOMAS NESBITT


did knowingly and willfully combine, conspire, and agree with Mart, Chateau,

Douglas Casimiri, Rose Casimiri, Rivere, and other persons, both known and

unknown to the United States Attorney, to devise a scheme and artifice to

defraud, and for obtaining money and property by means of false and
fraudulent pretenses, representations, and promises that related to material

facts, and, for the purpose of executing such scheme and artifice, to transmit

and cause to be transmitted by means of wire, radio, and television

communication in interstate and foreign commerce, any writings, signs,

signals, pictures, and sounds, in violation of 18 U.S.C. § 1343.

                           C.     Manner and Means


       12,   The manner and means by which the conspirators sought to

accomplish the objects ofthe conspiracy included, among others, the following:

       a.    It was a part ofthe conspiracy that conspirators would and did use

interstate and foreign wire communications to defraud individuals throughout

the world, and to obtain funds from them by means of materially false and

fraudulent pretenses and representations;

       b.    It was further part ofthe conspiracy that conspirators would and

did incorporate shell companies with fictitious names and then open, and cause

to be opened, bank accounts in the names ofthose shell companies at various

federally insured financial institutions in the Middle District of Florida and

elsewhere. These accounts were opened exclusively for the purpose of

receiving, transmitting, or otherwise obtaining the proceeds ofspecified

unlawful activity;
       c.      It was further part ofthe conspiracy that conspirators, when

opening the bank accounts, would and did make materially false and fraudulent
representations to the banks regarding the nature ofthe businesses that the shell
companies were engaged in;

       d.      It was further part ofthe conspiracy that conspirators working for

boiler rooms would and did contact foreign victims, via interstate and foreign

emails and telephone calls, for the purpose of offering bogus investment and

other financial opportunities. In truth and in fact, however, the purpose of

those contacts was to gain their victims' trust and solicit money from them by

means of materially false and fraudulent pretenses and representations;

       e.      It was further part ofthe conspiracy that conspirators working for

boiler rooms would and did contact foreign victims, via interstate and foreign
emails and telephone calls, for the purpose of"loading" them and soliciting
even more money once the victims had been deprived of their initial

investments;

       f.      It was further part ofthe conspiracy that conspirators working for
boiler rooms would and did instruct victims to wire funds for the purported
investment opportunities, and related fees and expenses, into the bank accounts
ofshell companies and other entities created and controlled by conspirators in
the United States;
       g.    It was further part ofthe conspiracy that conspirators would and

did contact foreign victims, via interstate and foreign mailings, emails, and

telephone calls, for the purported purpose of having them renew trademarks
that the conspirators claimed were set to expire. In truth and in fact, however,

the conspirators were not acting on behalf of any legitimate trademark

organization or government authority, and were soliciting money from the

victims by means of materially false and fraudulent pretenses and

representations;

        h.    It was further part of the conspiracy that conspirators would and

did instruct victims to wire funds for the purported trademark renewals, and

related fees, into the bank accounts ofshell companies and other entities created

and controlled by conspirators in the United States;

        i.   It was further part ofthe conspiracy that conspirators would and

did contact foreign victims, via interstate and foreign emails and telephone

calls, for the purported purpose ofbuying their collections of gems, precious

stones, and jewelry. In truth and in fact, however, the conspirators did not

intend to actually buy those collections, and were soliciting money from the

victims by means of materially false and fraudulent pretenses and

representations;

       j.    It was further part ofthe conspiracy that conspirators would and

did instruct victims to wire funds to complete the sale of their collections of


                                        6
gems, precious stones, and jewelry, as well as related fees, into the bank

accounts ofshell companies and other entities created and controlled by

conspirators in the United States;

       k.    It was further part ofthe conspiracy that conspirators would and

did wire and send, and cause to be wired and sent, the proceeds that they had

fraudulently obtained from victims to multiple financial institutions, including

financial institutions located outside ofthe United States, in order to promote

the carrying on ofthe aforementioned fraud schemes;

       1.    It was further part ofthe conspiracy that conspirators would and

did wire and send, and cause to be wired and sent, the proceeds that they had

firaudulently obtained from victims to multiple financial institutions, including

financial institutions located outside ofthe United States, in order to conceal

and disguise the source of, and to hinder any efforts to locate, those proceeds;

       m.    It was further part ofthe conspiracy that conspirators would and

did withdraw, and cause to be withdrawn, in cash the proceeds that they had

fraudulently obtained from victims, in order to conceal and disguise the source

of, and to hinder any efforts to locate, those proceeds;

       n.    It was further part ofthe conspiracy that conspirators would and

did exchange interstate and foreign emails and phone messages to coordinate

the defrauding of victims and the laundering ofthe victims' funds;
       0.     It was further part ofthe conspiracy that conspirators would and

did share in the proceeds ofthe fraud schemes, usually receiving a set

percentage ofthe proceeds that they received, withdrew, handled and

transferred; and

        p.    It was further part ofthe conspiracy that conspirators would and

did perform acts and make statements to misrepresent, hide, and conceal, and

cause to be misrepresented, hidden, and concealed, the purpose ofthe

conspiracy and the acts committed in furtherance thereof.

       All in violation of 18 U.S.C. § 1349.

                                 FORFEITURE

       1.    The allegations contained in Count One of this Indictment are

hereby realleged and incorporated by reference for the purpose of alleging

forfeitures pursuant to the provisions of 18 U.S.C. § 982(a)(2).

      2.      Upon a conviction of a violation of 18 U.S.C. § 1349 as alleged in

Count One,the defendant,

                        BROOKS THOMAS NESBITT,

shall forfeit to the United States of America, pursuant to 18 U.S.C. § 982(a)(2),

any property constituting, or derived from, proceeds the defendant obtained

directly or indirectly, as the result ofsuch violation.

      3.     The assets to be forfeited include, but are not limited to, the

following property which was involved in the offenses:
a.   An order offorfeiture in an amount which represents the
     value ofthe property involved in the offenses;
b.   Approximately $65,018.15 seized from account number
     898066375392 at Bank of America;
c.   Approximately $48,145.12 seized from account number
     898066374584 at Bank of America;
d.   Approximately $14,519.24 seized from account number
     898090459051 at Bank of America;
e.   Approximately $18,058.55 seized from account number
     229055666131 at Bank of America;
f.   Approximately $54,875.64 seized from account number
     7908684595 at Fifth Third Bank;
g.   Approximately $32,297.66 seized from account number
     8898091888045 at Bank of America;
h.   Approximately $25,781.03 seized from account number
     0232235194 at Regions Bank;
i.   Approximately $184,063.69 seized from account number
     1000207756999 at SunTrust Bank;
j.   Approximately $62,528.76 seized from account number
     1000207220848 at SunTrust Bank;
k.   Approximately $91.56 seized from account number
     000000239332577 at JPMorgan Chase Bank;
1.   Approximately $7,632.07 seized from account number
     3666055078 at Northwest Bank;
m.   Approximately $119,000 seized from account number
     250508501 at JPMorgan Chase Bank;
            n.     Approximately $261,000 seized from account number
                   250080618 at JPMorgan Chase Bank;
            o.     Approximately $208,000 seized from account number
                   3633016580 at JPMorgan Chase Bank;
            p.     Approximately $351,000 seized from account number
                   6622981378 at Wells Fargo Bank;
            q.     Approximately $40,000 seized from account number
                  4346971173 at TD Bank;
            r.     Approximately $88,037.01 seized from account number
                   207032350 at Citibank;
            s.     Approximately $260,239.33 seized from account number
                   1895163689 at Comerica Bank;
            t.     Approximately $44,371.00 seized from account number
                  229054841928 at Bank of America; and
            u.     Approximately $236,485 seized from account number
                   36021908173 at Capital One Bank.
      4.    If any ofthe forfeitable assets described above, as a result of any

act or omission ofthe defendant:


            (a)   cannot be located upon the exercise of due diligence;

            (b)    has been transferred or sold to, or deposited with, a third
                   person;


            (c)   has been placed beyond the jurisdiction ofthe Court;

            (d)   has been substantially diminished in value; or

            (e)   has been commingled with other property which cannot be
                  subdivided without difficulty.




                                      10
the United States of America shall be entitled to forfeiture of substitute property

under the provisions of 21 U.S.C. §853(p), as incorporated by 18 U.S.C. §

982(b)(1).


                                             MARIA CHAPA LOPEZ
                                             United States Attorney


                                     By:     .
                                             Patrick D. Scruggs
                                             Assistant United State   Attorney


                                     By:
                                             Cherie L. Krigsmai
                                             Assistant United States Attorney
                                             Chief, National Security and
                                             Cybercrime Section




                                        11
